Citation Nr: 0606155	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-21 357	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active service from June 1960 to February 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.  The veteran filed his 
notice of disagreement in January 2004, the RO issued a 
statement of the case in May 2004, and the veteran perfected 
his appeal in June 2004.  

The veteran initially indicated that he wished to testify at 
a hearing before the Board, but he withdrew his request in 
November 2005.  


FINDING OF FACT

The veteran's lower back disability was not incurred in or 
aggravated by active military service.  

CONCLUSION OF LAW

Criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted that he injured his back doing heavy 
lifting while in service, which he indicated has continued to 
the present day.  His wife indicated in an October 2003 
statement in support of the case that the veteran injured his 
back in 1967 and was excused from duty for several days, and 
that he again had back problems in 1970.  She indicated that 
the veteran did not report back problems at examinations in 
1973, 1974 and 1980, but that after 1980 he was off from work 
on numerous occasions because of back pain.

Service medical records confirm the wife's statements 
regarding in-service complaints of back pain.  In May 1967, 
the veteran sought treatment for a backache after heavy 
lifting and back thrusting a day earlier.  He denied shooting 
pains, numbness, or weakness in his legs.  X-rays of the 
lumbosacral joint were negative, and the medical officer gave 
the impression of a muscle sprain.  In November 1967 he again 
presented for treatment citing a past history of recurrent 
episodes of low back pain, and indicating that he had an 
onset of pain in the morning.  The medical officer found no 
tender areas, and indicated that X-rays were "ok."  A week 
later, the veteran's back was found to be normal, and he was 
returned to duty.  

In November 1969, the veteran presented for treatment 
complaining of back problems.  The physical examination 
revealed minimal tightness in the lumbosacral area, and the 
veteran was diagnosed with a lumbosacral sprain.  The veteran 
again complained of back pain in July 1971 and he was treated 
with liniment and heat.  On a personal medical history survey 
in January 1973, the veteran indicated yes when asked if he 
had then, or had ever had, recurrent back pain.  The medical 
officer indicated that the veteran had recurrent back pain 
due to heavy lifting occasionally, but there was no major 
discomfort.  On the veteran's separation physical in January 
1973, the veteran's spine and other musculoskeletal was noted 
to be abnormal, but it was noted that the veteran had full 
range of motion, and while it was also noted that the veteran 
had recurrent back pain due to heavy lifting occasionally, 
the medical officer indicated that there was no major 
discomfort.

Since service, the veteran has sought medical treatment for 
his back on several occasions.  In November 1989, he had a 
CAT scan of his lumbar spine from which the radiologist 
opined that the veteran had a probable disc herniation at L5-
S1.  Osteoarthritic spurs were also present on the facet 
joints bilaterally at that level and partially narrowed the 
neural foramina.  In November 1998, the veteran was diagnosed 
with lumbar pain and treated with muscle relaxers and heat.  
In January 2001, X-rays of the veteran's lumbar spine showed 
degenerative disc disease, and an accompanying examination 
found a loss of lordosis but no scars or external evidence of 
trauma, although there was significant spasm and loss of 
flexion.

In the course of the development of his claim, the veteran 
underwent a VA medical examination in February 2004.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The February 2004 VA examiner reviewed the veteran's claims 
file, noting his history of in-service complaints of back 
pain, and observing that the veteran subsequently injured his 
back at work in 1987.  Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  The examiner also 
traced the above-reviewed treatment records, noting that the 
veteran's back pain remained symptomatic, and diagnosed the 
veteran with lumbar spondylosis with degenerative disc 
disease.  However, the examiner opined that the veteran's 
claim was speculative in nature and did not rise to the level 
of as likely as not, explaining that while the veteran had 
some complaints of back pain in service, he also had an on-
the-job injury in the 1980s for which he received workman's 
compensation, and while the CT scan showed degenerative 
changes and degenerative disc disease, it was as likely as 
not that these were age-related changes. 

Thus, the record shows no competent medical evidence that 
links the veteran's in-service back complaints with any 
current diagnosis.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).  The sole evidence of such a linkage is the 
veteran's contention, and lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

As such, the veteran and his wife are competent to testify 
that he received treatment for back pain while he was in 
service.  However, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See id.  Thus, the veteran 
and his wife are not medically qualified to provide the 
opinion that the veteran's current back disability was 
related to his time in service.  The only medical opinion of 
record in the veteran's file indicated that it was not as 
likely as not that the veteran's current back disability was 
related to service and therefore the preponderance of 
evidence is against this claim.  As such, the veteran's claim 
of entitlement to service connection for a low back 
disability is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via a September 2003 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.    The letter also 
informed the veteran that additional information and evidence 
was needed.  In addition, a May 2004 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  In this way, the veteran has effectively been 
provided the required notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Service medical records, private treatment records, and VA 
treatment records have been obtained.  As noted above, the 
veteran was also provided with a VA examination of his back 
(the report of which has been associated with the claims 
file).  Additionally, the veteran was scheduled to testify at 
a hearing before the Board, but he withdrew his hearing 
request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.



ORDER

Service connection for a back disability is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


